DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
Receipt is acknowledged of a request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) and a submission, filed on 07/13/2022.

Response to Arguments
Applicant's arguments filed 07/13/2022 have been fully considered but they are not persuasive. 07/13/2022.
Applicant’s claiming “etched area” does not distinguish over the Dimaano reference regardless of the process used to form the area because only the final product is relevant, not the process of making such as “etched”.
	Note that a “product by process claim " is directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3). See also In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); and In re Marosi et al., 218 USPQ  289, all of which make it clear that it is the patentability of the final product per se which must be determined in a "product by process" claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in " product by process" claims or not. Note that applicant has the burden of proof in such cases, as the above caselaw makes clear. See also MPEP 2113 [R-1].


    PNG
    media_image1.png
    570
    839
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    749
    1177
    media_image2.png
    Greyscale


Above figures are different interpretation of Dimaano which discloses "an etched area extending from a first side of the lead frame to an opposing second side of the lead frame and at least partially filled with a non-conductive mold compound on a side of the lead frame that comes into contact with an end of the silicon die along an edge of the silicon die".
	In response to the applicant argument on page 23 again claim 42, it is noted that the features upon which applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant argue again Hasebe on  pages 23-26, note that Hasebe is not  reference in the rejection.
		See the rejection below for different interpretation for the current rejection.


    PNG
    media_image3.png
    485
    1088
    media_image3.png
    Greyscale

Dimaano teach or suggest, “a first mold material within a first region of the etched area” and “a second mold material different from the first material within a second region of the etched area”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 46 and 53-58 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 46 recites “the first surface” and the “the second surface” lack antecedent basis. As such is unclear and indefinite.
Claim 53 recites “mounting ad” is unclear and indefinite as to what type of advertisement the applicant is putting on the lead frame. As such the “ad” is unclear and indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4-7, 42, 45-47 are rejected under 35 U.S.C. 103 as being unpatentable over Dimaano et al 20070075404 in view of Sirinorakul 8460970 in view of Haga 20120205790.

    PNG
    media_image2.png
    749
    1177
    media_image2.png
    Greyscale

Regarding claims 1, fig. 1 of Dimaano discloses a semiconductor device, comprising: 
a silicon die 118 (par [0002] – silicon);
a lead frame 102, comprising: 
a mounting pad 108 having an area smaller than an area of the silicon die, the silicon die being mounted on the lead frame via the mounting pad; and 
an area (as labeled by examiner above) extending from a first side (top side) of the lead frame to an opposing second side (bottom side) of the lead frame and at least partially filled with a non-conductive mold compound (par [0022] - mold compound 122 forms non-conductive mold as claimed) on a side (top side) of the lead frame that comes into contact (note applicant did not claim a direct contact) with an end of the silicon die along an edge of the silicon die (see fig. 1 above showing indirect contact); and 
a volume of adhesive material 120 dispensed onto the lead frame along a length of the silicon die to form a fillet weld on a side of the silicon die configured to adhere the silicon die to the lead frame.
Dimaano does not disclose that the area is an etched area.
However, Applicant’s claiming “etched area” does not distinguish over the Dimaano reference regardless of the process used to form the area because only the final product is relevant, not the process of making such as “etched”.
	Note that a “product by process claim " is directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3). See also In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); and In re Marosi et al., 218 USPQ  289, all of which make it clear that it is the patentability of the final product per se which must be determined in a "product by process" claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in " product by process" claims or not. Note that applicant has the burden of proof in such cases, as the above caselaw makes clear. See also MPEP 2113 [R-1].
Dimaano does not disclose that the adhesive material is epoxy and does not discloses that the silicon die having a metal material coating applied on one side, that the volume of epoxy material is dispensed onto the lead frame along a length of the metal material coating to prevent the metal material coating from coming into contact with the lead frame.
However, Sirinorakul discloses die 4200 are mounted to the top surface 4010 of the leadframe by an epoxy (not shown) or other adhesive.
In view of such teaching, it would have been obvious to form a device of Dimaano comprising epoxy adhesive material such as taught by Sirinorakul because epoxy is a type of material used for die adhesive.
The resulting structure of Dimaano and Sirinorakul does not discloses that the silicon die having a metal material coating applied on one side, that the volume of epoxy material is dispensed onto the lead frame along a length of the metal material coating to prevent the metal material coating from coming into contact with the lead frame.


    PNG
    media_image4.png
    332
    787
    media_image4.png
    Greyscale

However, fig. 2 of Haga discloses a semiconductor device, comprising: 
a silicon die 2 (par [0069]) having a metal material 10 coating applied on one side (par [0073] - for making ohmic contact with a Si semiconductor); and 
a lead frame 14, comprising: 
 a mounting pad having an area, the silicon die being mounted on the lead frame via the mounting pad;  
a volume of adhesive material dispensed onto the lead frame along a length of the metal material coating 10 to form a fillet weld on a side of the silicon die configured to adhere the silicon die to the lead frame and to prevent the metal material coating from coming into contact with the lead frame.
In view of such teaching, it would have been obvious to form a device of Dimaano and Sirinorakul comprising the silicon die having a metal material coating applied on one side such as taught by Haga in order to form an ohmic contact with a Si semiconductor die.
Note the resulting structure of Dimaano and Sirinorakul and Haga would have been one wherein the silicon die having a metal material coating applied on one side, that the volume of epoxy material is dispensed onto the lead frame along a length of the metal material coating to prevent the metal material coating from coming into contact with the lead frame as claimed.

Regarding claim 4, fig. 1 of Dimaano discloses  wherein the non- conductive mold compound comprises: a first mold material 120 within a first region of the etched area; and a second mold material 122 different from the first material within a second region of the etched area.  

Regarding claim 5, figs. 1-2 of fig. 1 of Dimaano discloses wherein the first side and the second side are horizontal surfaces.  

Regarding claim 6, figs. 1-2 of fig. 1 of Dimaano discloses wherein a first region of the etched area (left 110) and a second region (right 110) of the etched area span a thickness (thickness from 110 to 108) of the lead frame between the first surface and the second surface, the second region of the etched area is horizontally offset at a distance with respect to the first region of the etched area.  

Regarding claim 7, fig. 1 of fig. 1 of Dimaano discloses wherein a second portion 108 of the lead frame corresponds to and spans a thickness of a second region of the etched area (depth of 110 is thickness).






    PNG
    media_image5.png
    436
    735
    media_image5.png
    Greyscale


Regarding claims 1, fig. 1 of Dimaano discloses a semiconductor device, comprising: 
a silicon die 118 (par [0002] – silicon);
a lead frame 102, comprising: 
a mounting pad 108 having an area smaller than an area of the silicon die, the silicon die being mounted on the lead frame via the mounting pad; and 
an area (as labeled by examiner above) extending from a first side (top side) of the lead frame to an opposing second side (bottom side) of the lead frame and at least partially filled with a non-conductive mold compound (par [0022] - mold compound 122 forms non-conductive mold as claimed) on a side (top side) of the lead frame that comes into contact (note applicant did not claim a direct contact) with an end of the silicon die along an edge of the silicon die (see fig. 1 above showing indirect contact); and 
a volume of adhesive material 120 dispensed onto the lead frame along a length of the silicon die to form a fillet weld on a side of the silicon die configured to adhere the silicon die to the lead frame.
Dimaano does not disclose that the area is an etched area.
However, Applicant’s claiming “etched area” does not distinguish over the Dimaano reference regardless of the process used to form the area because only the final product is relevant, not the process of making such as “etched”.
	Note that a “product by process claim " is directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3). See also In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); and In re Marosi et al., 218 USPQ  289, all of which make it clear that it is the patentability of the final product per se which must be determined in a "product by process" claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in " product by process" claims or not. Note that applicant has the burden of proof in such cases, as the above caselaw makes clear. See also MPEP 2113 [R-1].
Dimaano does not disclose that the adhesive material is epoxy and does not discloses that the silicon die having a metal material coating applied on one side, that the volume of epoxy material is dispensed onto the lead frame along a length of the metal material coating to prevent the metal material coating from coming into contact with the lead frame.
However, Sirinorakul discloses die 4200 are mounted to the top surface 4010 of the leadframe by an epoxy (not shown) or other adhesive.
In view of such teaching, it would have been obvious to form a device of Dimaano comprising epoxy adhesive material such as taught by Sirinorakul because epoxy is a type of material used for die adhesive.
The resulting structure of Dimaano and Sirinorakul does not discloses that the silicon die having a metal material coating applied on one side, that the volume of epoxy material is dispensed onto the lead frame along a length of the metal material coating to prevent the metal material coating from coming into contact with the lead frame.


    PNG
    media_image4.png
    332
    787
    media_image4.png
    Greyscale

However, fig. 2 of Haga discloses a semiconductor device, comprising: 
a silicon die 2 (par [0069]) having a metal material 10 coating applied on one side (par [0073] - for making ohmic contact with a Si semiconductor); and 
a lead frame 14, comprising: 
 a mounting pad having an area, the silicon die being mounted on the lead frame via the mounting pad;  
a volume of adhesive material dispensed onto the lead frame along a length of the metal material coating 10 to form a fillet weld on a side of the silicon die configured to adhere the silicon die to the lead frame and to prevent the metal material coating from coming into contact with the lead frame.
In view of such teaching, it would have been obvious to form a device of Dimaano and Sirinorakul comprising the silicon die having a metal material coating applied on one side such as taught by Haga in order to form an ohmic contact with a Si semiconductor die.
Note the resulting structure of Dimaano and Sirinorakul and Haga would have been one wherein the silicon die having a metal material coating applied on one side, that the volume of epoxy material is dispensed onto the lead frame along a length of the metal material coating to prevent the metal material coating from coming into contact with the lead frame as claimed.



    PNG
    media_image1.png
    570
    839
    media_image1.png
    Greyscale


Regarding claims 1, fig. 1 of Dimaano discloses a semiconductor device, comprising: 
a silicon die 118 (par [0002] – silicon);
a lead frame 102, comprising: 
a mounting pad 108 having an area smaller than an area of the silicon die, the silicon die being mounted on the lead frame via the mounting pad; and 
an etched area 110 (par [0035] - etch) extending from a first side (as labeled by examiner above) of the lead frame to an opposing second side (as labeled by examiner above) of the lead frame and at least partially filled with a non-conductive mold compound (par [0022] - non-conductive 120 portion and mold compound 122 forms non-conductive mold as claimed) on a side of the lead frame that comes into contact with an end of the silicon die along an edge of the silicon die; and 
a volume of adhesive material 120 dispensed onto the lead frame along a length of the silicon die to form a fillet weld on a side of the silicon die configured to adhere the silicon die to the lead frame.
Dimaano does not disclose that the adhesive material is epoxy and does not discloses that the silicon die having a metal material coating applied on one side, that the volume of epoxy material is dispensed onto the lead frame along a length of the metal material coating to prevent the metal material coating from coming into contact with the lead frame.
However, Sirinorakul discloses die 4200 are mounted to the top surface 4010 of the leadframe by an epoxy (not shown) or other adhesive.
In view of such teaching, it would have been obvious to form a device of Dimaano comprising epoxy adhesive material such as taught by Sirinorakul because epoxy is a type of material used for die adhesive.
The resulting structure of Dimaano and Sirinorakul does not discloses that the silicon die having a metal material coating applied on one side, that the volume of epoxy material is dispensed onto the lead frame along a length of the metal material coating to prevent the metal material coating from coming into contact with the lead frame.


    PNG
    media_image4.png
    332
    787
    media_image4.png
    Greyscale

However, fig. 2 of Haga discloses a semiconductor device, comprising: 
a silicon die 2 (par [0069]) having a metal material 10 coating applied on one side (par [0073] - for making ohmic contact with a Si semiconductor); and 
a lead frame 14, comprising: 
 a mounting pad having an area, the silicon die being mounted on the lead frame via the mounting pad;  
a volume of adhesive material dispensed onto the lead frame along a length of the metal material coating 10 to form a fillet weld on a side of the silicon die configured to adhere the silicon die to the lead frame and to prevent the metal material coating from coming into contact with the lead frame.
In view of such teaching, it would have been obvious to form a device of Dimaano and Sirinorakul comprising the silicon die having a metal material coating applied on one side such as taught by Haga in order to form an ohmic contact with a Si semiconductor die.
Note the resulting structure of Dimaano and Sirinorakul and Haga would have been one wherein the silicon die having a metal material coating applied on one side, that the volume of epoxy material is dispensed onto the lead frame along a length of the metal material coating to prevent the metal material coating from coming into contact with the lead frame as claimed.


    PNG
    media_image1.png
    570
    839
    media_image1.png
    Greyscale


Regarding claim 42, Dimaano discloses a method of making a semiconductor device, comprising: 
a silicon die 118; 
forming a lead frame mounting pad having an area smaller than an area of the silicon die; and 
etching an area 110 extending from a first side of the lead frame to an opposing second side of the lead frame and at least partially filling the etched area with a non-conductive mold compound (120/122) on a side of the lead frame that comes into contact (an indirect contact) with an end of the silicon die along an edge of the silicon die; 
dispensing (120 is necessary dispense) a volume of adhesive material 120 dispensed onto the lead frame along a length of the silicon die to form a fillet weld on a side of the silicon die configured to adhere the silicon die to the lead frame;
and attaching the adhesive material 120 coating side of the silicon die to the lead frame mounting pad.
Dimaano does not disclose that the adhesive material is epoxy and does not discloses that the silicon die having a metal material coating applied on one side, that the volume of epoxy material is dispensed onto the lead frame along a length of the metal material coating to prevent the metal material coating from coming into contact with the lead frame.
However, Sirinorakul discloses die 4200 are mounted to the top surface 4010 of the leadframe by an epoxy (not shown) or other adhesive.
In view of such teaching, it would have been obvious to form a method of Dimaano comprising epoxy adhesive material such as taught by Sirinorakul because epoxy is a type of material used for die adhesive.
The resulting method of Dimaano and Sirinorakul does not discloses applying a metal material coating one side of a silicon die 118.


    PNG
    media_image4.png
    332
    787
    media_image4.png
    Greyscale

However, fig. 2 of Haga discloses a semiconductor device, comprising: 
a silicon die 2 (par [0069]) having a metal material 10 coating applied on one side (par [0073] - for making ohmic contact with a Si semiconductor); and 
a lead frame 14, comprising: 
 a mounting pad having an area, the silicon die being mounted on the lead frame via the mounting pad;  
a volume of adhesive material dispensed onto the lead frame along a length of the metal material coating 10 to form a fillet weld on a side of the silicon die configured to adhere the silicon die to the lead frame and to prevent the metal material coating from coming into contact with the lead frame.
In view of such teaching, it would have been obvious to form a method of Dimaano and Sirinorakul comprising applying a metal material coating one side of a silicon die such as taught by Haga in order to form an ohmic contact with a Si semiconductor die.
Note the resulting method of Dimaano and Sirinorakul and Haga would have been one meeting all the limitation of the claimed invention.


    PNG
    media_image4.png
    332
    787
    media_image4.png
    Greyscale

However, fig. 2 of Haga discloses a semiconductor device, comprising: 
a silicon die 2 (par [0069]) having a metal material 10 coating applied on one side (par [0073] - for making ohmic contact with a Si semiconductor); and 
a lead frame 14, comprising: 
 a mounting pad having an area, the silicon die being mounted on the lead frame via the mounting pad;  
a volume of adhesive material dispensed onto the lead frame along a length of the metal material coating 10 to form a fillet weld on a side of the silicon die configured to adhere the silicon die to the lead frame and to prevent the metal material coating from coming into contact with the lead frame.
In view of such teaching, it would have been obvious to form a device of Dimaano and Sirinorakul comprising the silicon die having a metal material coating applied on one side such as taught by Haga in order to form an ohmic contact with a Si semiconductor die.
Note the resulting structure of Dimaano and Sirinorakul and Haga would have been one wherein the silicon die having a metal material coating applied on one side, that the volume of epoxy material is dispensed onto the lead frame along a length of the metal material coating to prevent the metal material coating from coming into contact with the lead frame as claimed.


    PNG
    media_image2.png
    749
    1177
    media_image2.png
    Greyscale


Regarding claim 42, figs. 1-2 of Dimaano discloses a method of making a semiconductor device, comprising: 
a silicon die 118; 
forming a lead frame mounting pad having an area smaller than an area of the silicon die; and 
etching an area 110 extending from a first side of the lead frame to an opposing second side of the lead frame (as labeled by examiner above) and at least partially filling the etched area with a non-conductive mold compound (120/122) on a side of the lead frame that comes into contact (an indirect contact) with an end of the silicon die along an edge of the silicon die; 
dispensing (120 is necessary dispense) a volume of adhesive material 120 dispensed onto the lead frame along a length of the silicon die to form a fillet weld on a side of the silicon die configured to adhere the silicon die to the lead frame;
and attaching the adhesive material 120 coating side of the silicon die to the lead frame mounting pad.
Dimaano does not disclose that the adhesive material is epoxy and does not discloses that the silicon die having a metal material coating applied on one side, that the volume of epoxy material is dispensed onto the lead frame along a length of the metal material coating to prevent the metal material coating from coming into contact with the lead frame.
However, Sirinorakul discloses die 4200 are mounted to the top surface 4010 of the leadframe by an epoxy (not shown) or other adhesive.
In view of such teaching, it would have been obvious to form a method of Dimaano comprising epoxy adhesive material such as taught by Sirinorakul because epoxy is a type of material used for die adhesive.
The resulting method of Dimaano and Sirinorakul does not discloses applying a metal material coating one side of a silicon die 118.


    PNG
    media_image4.png
    332
    787
    media_image4.png
    Greyscale

However, fig. 2 of Haga discloses a semiconductor device, comprising: 
a silicon die 2 (par [0069]) having a metal material 10 coating applied on one side (par [0073] - for making ohmic contact with a Si semiconductor); and 
a lead frame 14, comprising: 
 a mounting pad having an area, the silicon die being mounted on the lead frame via the mounting pad;  
a volume of adhesive material dispensed onto the lead frame along a length of the metal material coating 10 to form a fillet weld on a side of the silicon die configured to adhere the silicon die to the lead frame and to prevent the metal material coating from coming into contact with the lead frame.
In view of such teaching, it would have been obvious to form a method of Dimaano and Sirinorakul comprising applying a metal material coating one side of a silicon die such as taught by Haga in order to form an ohmic contact with a Si semiconductor die.
Note the resulting method of Dimaano and Sirinorakul and Haga would have been one meeting all the limitation of the claimed invention.


    PNG
    media_image4.png
    332
    787
    media_image4.png
    Greyscale

However, fig. 2 of Haga discloses a semiconductor device, comprising: 
a silicon die 2 (par [0069]) having a metal material 10 coating applied on one side (par [0073] - for making ohmic contact with a Si semiconductor); and 
a lead frame 14, comprising: 
 a mounting pad having an area, the silicon die being mounted on the lead frame via the mounting pad;  
a volume of adhesive material dispensed onto the lead frame along a length of the metal material coating 10 to form a fillet weld on a side of the silicon die configured to adhere the silicon die to the lead frame and to prevent the metal material coating from coming into contact with the lead frame.
In view of such teaching, it would have been obvious to form a device of Dimaano and Sirinorakul comprising the silicon die having a metal material coating applied on one side such as taught by Haga in order to form an ohmic contact with a Si semiconductor die.
Note the resulting structure of Dimaano and Sirinorakul and Haga would have been one wherein the silicon die having a metal material coating applied on one side, that the volume of epoxy material is dispensed onto the lead frame along a length of the metal material coating to prevent the metal material coating from coming into contact with the lead frame as claimed.


    PNG
    media_image2.png
    749
    1177
    media_image2.png
    Greyscale

Regarding claim 45, figs. 1-2 of Dimaano discloses that the first side and the second side are horizontal surfaces.

    PNG
    media_image2.png
    749
    1177
    media_image2.png
    Greyscale

Regarding claim 46, figs. 1-2 of Dimaano discloses wherein a first region (left 110 above) of the etched area and a second region (right 110 above) of the etched area span a thickness of the lead frame (thickness from 110 to 108) between the first surface and the second surface, the second region of the etched area is horizontally offset at a distance with respect to the first region of the etched area.

Regarding claim 47, figs. 1-2 of Dimaano discloses  wherein a second portion (portion of 108) of the lead frame corresponds to and spans a thickness of a second region of the etched area (110 has for regions as shown in fig. 2 and there exist some type of correspondence with 108).

Claims 18, 50, 53, 55-58, 61, 63-65 and 66 are rejected under 35 U.S.C. 103 as being unpatentable over Dimaano in view of Haga.

    PNG
    media_image1.png
    570
    839
    media_image1.png
    Greyscale

Regarding claim 18, fig. 1 of Dimaano discloses a semiconductor device, comprising: 
a silicon die 3;
a lead frame 102, comprising: 
a mounting pad 108 having an area smaller than an area of the silicon die, the silicon die being mounted on the lead frame via the mounting pad; and 
an etched area 110 extending from a first side of the lead frame (as labeled by examiner above) to an opposing second side of the lead frame (as labeled by examiner above) and at least partially filled with a non-conductive mold compound 122 on a side of the lead frame that comes into contact with an end of the silicon die along an edge of the silicon die.
Dimaano does not disclose that the silicon die having a metal material coating applied on one side.

    PNG
    media_image4.png
    332
    787
    media_image4.png
    Greyscale

However, fig. 2 of Haga discloses a semiconductor device, comprising: 
a silicon die 2 (par [0069]) having a metal material 10 coating applied on one side (par [0073] - for making ohmic contact with a Si semiconductor); and 
a lead frame 14, comprising: 
 a mounting pad having an area, the silicon die being mounted on the lead frame via the mounting pad;  
a volume of adhesive material dispensed onto the lead frame along a length of the metal material coating 10 to form a fillet weld on a side of the silicon die configured to adhere the silicon die to the lead frame and to prevent the metal material coating from coming into contact with the lead frame.
In view of such teaching, it would have been obvious to form a device of Dimaano comprising the silicon die having a metal material coating applied on one side such as taught by Haga in order to form an ohmic contact with a Si semiconductor die.


    PNG
    media_image5.png
    436
    735
    media_image5.png
    Greyscale

Regarding claim 18, fig. 1 of Dimaano discloses a semiconductor device, comprising: 
a silicon die 3;
a lead frame 102, comprising: 
a mounting pad 108 having an area smaller than an area of the silicon die, the silicon die being mounted on the lead frame via the mounting pad; and 
an area (as labeled by examiner above) extending from a first side of the lead frame (top side) to an opposing second side of the lead frame (bottom side) and at least partially filled with a non-conductive mold compound 122 on a side of the lead frame that comes into contact (indirect contact) with an end of the silicon die along an edge of the silicon die.
Dimaano does not disclose that the area is an etched area.
However, Applicant’s claiming “etched area” does not distinguish over the Dimaano reference regardless of the process used to form the area because only the final product is relevant, not the process of making such as “etched”.
	Note that a “product by process claim " is directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3). See also In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); and In re Marosi et al., 218 USPQ  289, all of which make it clear that it is the patentability of the final product per se which must be determined in a "product by process" claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in " product by process" claims or not. Note that applicant has the burden of proof in such cases, as the above caselaw makes clear. See also MPEP 2113 [R-1].

Dimaano does not disclose that the silicon die having a metal material coating applied on one side.

    PNG
    media_image4.png
    332
    787
    media_image4.png
    Greyscale

However, fig. 2 of Haga discloses a semiconductor device, comprising: 
a silicon die 2 (par [0069]) having a metal material 10 coating applied on one side (par [0073] - for making ohmic contact with a Si semiconductor); and 
a lead frame 14, comprising: 
 a mounting pad having an area, the silicon die being mounted on the lead frame via the mounting pad;  
a volume of adhesive material dispensed onto the lead frame along a length of the metal material coating 10 to form a fillet weld on a side of the silicon die configured to adhere the silicon die to the lead frame and to prevent the metal material coating from coming into contact with the lead frame.
In view of such teaching, it would have been obvious to form a device of Dimaano comprising the silicon die having a metal material coating applied on one side such as taught by Haga in order to form an ohmic contact with a Si semiconductor die.





    PNG
    media_image2.png
    749
    1177
    media_image2.png
    Greyscale

Regarding claim 50, figs. 1-2 of Dimaano disclose a method of making a semiconductor device, comprising: 
providing a silicon die 118; and 
providing a lead frame 102, comprising: a mounting pad 108 having an area smaller than an area of the silicon die; and 
an etched area 110 extending from a first side of the lead frame to an opposing second side of the lead frame and filled with two different types of non-conductive mold compound (120/122) on a side of the lead frame that comes into contact with an end of the silicon die along an edge of the silicon die; and    
attaching the silicon die to the leadframe using an adhesive 120 (portion of 120 under 108), at least a portion of the silicon die extending over the etched area.
Dimaano does not disclose that the silicon die having a metal material coating applied on one side.
However, fig. 2 of Haga discloses a semiconductor device, comprising: 
a silicon die 2 (par [0069]) having a metal material 10 coating applied on one side (par [0073] - for making ohmic contact with a Si semiconductor); and 
a lead frame 14, comprising: 
 a mounting pad having an area, the silicon die being mounted on the lead frame via the mounting pad;  
a volume of adhesive material dispensed onto the lead frame along a length of the metal material coating 10 to form a fillet weld on a side of the silicon die configured to adhere the silicon die to the lead frame and to prevent the metal material coating from coming into contact with the lead frame.
In view of such teaching, it would have been obvious to form a method of Dimaano comprising the silicon die having a metal material coating applied on one side such as taught by Haga in order to form an ohmic contact with a Si semiconductor die.
Note that the resulting method would have been one attaching the metal material coating side of the silicon die to the leadframe using the adhesive 120 (portion of 120 under 108).

Regarding claims 53 and 61, figs. 1-2 (as labeled above) discloses a method of making a semiconductor device, comprising: 
a silicon die; 
forming a lead frame, comprising: providing a mounting ad 108 having an area smaller than an area of the silicon die, mounting the silicon die on the lead frame via the mounting pad 108; and 
filling an etched area 110 (see 110 extends on four sides as shown in fig. 2) extending from a first side of the lead frame to an opposing second side of the lead frame (as labeled by examiner above) with a non- conductive mold compound 122/120; and 
attaching the silicon die to the lead frame.
Dimaano does not disclose applying a metal material coating on one side of the silicon die. 
However, fig. 2 of Haga discloses a semiconductor device, comprising: 
a silicon die 2 (par [0069]) having a metal material 10 coating applied on one side (par [0073] - for making ohmic contact with a Si semiconductor); and 
a lead frame 14, comprising: 
 a mounting pad having an area, the silicon die being mounted on the lead frame via the mounting pad;  
a volume of adhesive material dispensed onto the lead frame along a length of the metal material coating 10 to form a fillet weld on a side of the silicon die configured to adhere the silicon die to the lead frame and to prevent the metal material coating from coming into contact with the lead frame.
In view of such teaching, it would have been obvious to form a method of Dimaano comprising applying a metal material coating on one side of the silicon die such as taught by Haga in order to form an ohmic contact with a Si semiconductor die.
Note that the resulting method would have been one attaching the metal material coating of the silicon die to the lead frame.

Regarding claim 55, fig. 1 of Dimaano discloses wherein the non-conductive mold compound comprises: a first mold material 120 within a first region of the etched area; and a second mold material 122 different from the first material within a second region of the etched area.  

Regarding claim 56, fig. 1 of Dimaano discloses wherein the first side and the second side are horizontal surfaces.

Regarding claim 57, fig. 1 of Dimaano discloses wherein a first region of the etched area and a second region of the etched area span a thickness of (108 thickness) the lead frame between the first surface and the second surface, the second region of the etched area is horizontally offset at a distance with respect to the  first region of the etched area.  

Regarding claim 58, fig. 1 of Dimaano discloses wherein a second portion 108 of the lead frame corresponds to and spans a thickness of a second region of the etched area (thickness of 110 - depth).


    PNG
    media_image2.png
    749
    1177
    media_image2.png
    Greyscale


Regarding claim 66, figs. 1-2 of Dimaano discloses a semiconductor device, comprising: 
a silicon die 118; 
a lead frame 102, comprising: a mounting pad 108 having an area smaller than an area of the silicon die, the silicon die being mounted on the lead frame via the mounting pad; and 

    PNG
    media_image6.png
    526
    1050
    media_image6.png
    Greyscale

an etched area 110 filled with at least two different non-conductive mold compounds (120/122) on a side of the lead frame that comes into contact with an end of the silicon die along an edge of the silicon die, 
wherein a first region (region of side surface of 110 making contact with 120) of the etched area is filled with a first 120 of the at least two non- conductive mold compounds, and a second region (remaining region of 110 – minus region of 110 making contact with 120) of the etched area is filled with a second 122 of the at least two non-conductive mold compounds.
Dimaano does not disclose that the silicon die having a metal material coating applied on one side.
However, fig. 2 of Haga discloses a semiconductor device, comprising: 
a silicon die 2 (par [0069]) having a metal material 10 coating applied on one side (par [0073] - for making ohmic contact with a Si semiconductor); and 
a lead frame 14, comprising: 
 a mounting pad having an area, the silicon die being mounted on the lead frame via the mounting pad;  
a volume of adhesive material dispensed onto the lead frame along a length of the metal material coating 10 to form a fillet weld on a side of the silicon die configured to adhere the silicon die to the lead frame and to prevent the metal material coating from coming into contact with the lead frame.
In view of such teaching, it would have been obvious to form a method of Dimaano comprising the silicon die having a metal material coating applied on one side such as taught by Haga in order to form an ohmic contact with a Si semiconductor die.
Note that the resulting method would have been one attaching the metal material coating side of the silicon die to the leadframe using the adhesive 120 (portion of 120 under 108).

Regarding claims 63, 64 and 65, fig. 1 of Dimaano discloses wherein the mounting pad 108 has an area for mounting the silicon die that is smaller than a mounting surface of the silicon die 118.

Claims 8 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Dimaano and Sirinorakul and Haga in view of JEONG et al. 20160336296 (Jeong).
Regarding claims 8, 48 and 59, the resulting structure of Dimaano and Sirinorakul and Haga do not disclose wherein the non-conductive mold compound comprises plastic material.
However, Jeong discloses wherein a non-conductive mold compound comprises plastic material (thermoplastic resin - par [0069]).
In view of such teaching, it would have been obvious to form a device of Dimaano and Sirinorakul and Haga wherein the non-conductive mold compound comprises plastic material such as taught by Jeong as thermoplastics have the capability to soften on heating and hard on cooling in order to meet the applicant processing requirement.

Claim 59 is rejected under 35 U.S.C. 103 as being unpatentable over Dimaano and Haga in view of JEONG et al. 20160336296 (Jeong).
Regarding claim 59, the resulting structure of Dimaano and Haga do not disclose wherein the non-conductive mold compound comprises plastic material.
However, Jeong discloses wherein a non-conductive mold compound comprises plastic material (thermoplastic resin - par [0069]).
In view of such teaching, it would have been obvious to form a device of Dimaano and Haga wherein the non-conductive mold compound comprises plastic material such as taught by Jeong as thermoplastics have the capability to soften on heating and hard on cooling in order to meet the applicant processing requirement.
Allowable Subject Matter
Claims 2, 9, 19, 43-44, 49, 51-52, 54, 60, 62, 67 and 69 allowed.
Claim 68 is  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VONGSAVANH SENGDARA whose telephone number is (571)270-5770. The examiner can normally be reached on Max flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.qov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, PURVIS A. Sue can be reached on (571)272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VONGSAVANH SENGDARA/               Primary Examiner, Art Unit 2829